Title: Meeting of the Commissioners of the Sinking Fund, 18 December 1790
From: Commissioners of the Sinking Fund
To: 


Philadelphia, Saturday, December 18, 1790.
Met pursuant to notice.
John Adams, Vice President of the United States and President of the Senate,
Thomas Jefferson, Secretary of State,
Alexander Hamilton, Secretary of the Treasury,
Edmund Randolph, Attorney General.
The Vice President of the United States informed the Board that he had presented a copy of the resolution of the twenty-seventh of August last, on the same day, to the President of the United States, and that he had approved the same; and also produced to the Board the said copy, with the approbation of the President subscribed thereto, under his signature, together with a letter from him, dated the day after the said resolution transmitting the said copy thereof.
Ordered, That the said letter and copy of the said resolution, so approved under the signature of the President, be filed among the papers of the Board.
The Secretary of the Treasury then communicated to the Board a return from the Treasurer of the United States, of the purchases of the public debt made by him to the sixth of December instant, and a certified statement of the account of the said Treasurer, as settled at the treasury.
Whereupon, the Board took into consideration the form of a report to be made to Congress concerning the said purchases, and agreed to the form following, viz.
